In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-21-00184-CV
      ___________________________

IN RE UATP MANAGEMENT, LLC, Relator




              Original Proceeding
 17th District Court of Tarrant County, Texas
       Trial Court No. 017-300796-18


    Before Walker, Kerr, and Birdwell, JJ.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus, real party in

interest’s response, and relator’s reply and is of the opinion that relief should be

denied. Accordingly, relator’s petition for writ of mandamus is denied. We also lift

this court’s June 24, 2021 stay order.

                                                    Per Curiam

Delivered: July 22, 2021




                                         2